Opinion filed October 11,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00119-CV
                                                    __________
        
                              
IN THE MATTER OF THE ESTATE OF
                         RAYMOND
GERALD ROBERTS, DECEASED

                                                              
                                   
On Appeal from the 106th District Court
 
                                                         Dawson
County, Texas
 
                                                 Trial
Court Cause No. 10-08-1422

 
                                            M
E M O R A N D U M    O P I N I O N
            This
is an appeal from a will contest.  The appellants in this appeal are Cindy
Etheredge and Lamesa National Bank.  Etheredge has filed a “Notice of Nonsuit,”
which we treat as a motion to dismiss her appeal pursuant to Tex. R. App. P. 42.1(a)(1).  In the
motion, Etheredge states that “she no longer wishes to pursue her appeal in
this cause.”  Therefore, in accordance with Etheredge’s request, we dismiss her
appeal. 


 
The
motion to dismiss is granted, and the appeal of Cindy Etheredge is dismissed.   The
appeal filed by Lamesa National Bank shall remain pending.  Appellee Brian
Keith Robert’s brief is due for filing on November 12, 2012.
 
                                                                                                PER
CURIAM
 
October 11, 2012
Panel[1]
consists of: Wright, C.J.,
McCall, J., and Hill.[2]
 
 




                [1]Eric Kalenak, Justice, resigned effective September 3,
2012.  The justice position is vacant pending appointment of a successor by the
governor or until the next general election.
 


[2]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.